FILED
                            NOT FOR PUBLICATION                             AUG 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   14-50338

               Plaintiff-Appellee,               D.C. No. 3:14-cr-00271-BEN

 v.
                                                 MEMORANDUM*
SACRAMENTO DIAZ,

               Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Sacramento Diaz appeals from the district court’s judgment and challenges

the 70-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand for

resentencing.

      Diaz argues that the district court erred in denying a minor role reduction to

his base offense level under U.S.S.G. § 3B1.2(b). After Diaz was sentenced, the

United States Sentencing Commission issued Amendment 794 (“the

Amendment”), which amended the commentary to the minor role Guideline. The

Amendment is retroactive to cases pending on direct appeal. See United States v.

Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016).

      Among other things, the Amendment added a non-exhaustive list of factors

that a court “should consider” in determining whether to apply a minor role

reduction. See U.S.S.G. § 3B1.2 cmt. n.3(C) (2015). Because we cannot

determine from the record whether the district court considered all of those factors

in determining whether Diaz was entitled to a minor role adjustment, we vacate

Diaz’s sentence and remand for resentencing under the Amendment. See

Quintero-Leyva, 823 F.3d at 523-24.

      VACATED and REMANDED for resentencing.




                                          2                                 14-50338